PER CURIAM.
Every question now presented was before this court on the former appeals from the orders refusing an injunction. 77 N. Y. Supp. 889; 79 N. Y. Supp. 266. We have carefully examined the evidence produced on the trials, and, while it is somewhat changed from that before this court on the former appeals, we are of the opinion that the changes do not affect the result as then expressed. Even assuming that Washington avenue was laid out prior to August 27, 1664, and that under the Dutch law the fee of the streets was in the sovereign, and also that some of the plaintiffs can trace their title back to a patent granted by a Dutch governor, we are of the opinion that the patents subsequently granted by English governors in confirmation of said grants, and conveying the lands by the same description, resulted in transferring to the grantors the title to the center of the street.
Judgment affirmed, with costs.
KELLOGG, J., dissents.